OFFICEOFTHEATTORNEYGENERALOFTEXAS
                          AUSTIN
GROVERSELLERS
A'TTORNEI
      GENEtuL



 Honorable Alton C. Arnold
 County Attorney
 Breeorla County
 Aagleton, Texas
 Dea: Kr. Arnold:              opinion No. o-7144




          You request an opinion
 qaeation fitatsdas tollowar
          T3ome questlon~he8
     tion of Artiel



                                          od $500.00. we
                                          n upon the fol-
                                           correctly states
                                          know whether ua-
                                        ~wald be authorited
                                   are h&e m6ntloned,t
                   Zlth\BoaootJune,'19(6, &use m.
                   lstrlat aourt of Brazoria County,
                   Maxle Lloyd Wt'ilbanks,
                                         et al v.
                   ., et 61, aeme up tir hearing ou
                   etween the parties to try ad
                same in vacation. Maxis Lloyd Wll-
               lnor, 13 yeartiof a@, cued by next
     frleizdas authorfxsd by Rule 44, Vernen's Tex-
     e&Rule; OiviZ Proaedure. The father OP the
     minor was 8180 a party Plaintiff.
          uJ&gnent was ret&red by the Court ap-
     proving the agreed esttLement between the par-
Honorable Alton C. Arnold - pap;e2


          ties and awarding ONE THOUSAND AND X0/100
          ($1.000.00)DOLLARS or the recoverygranted
          plaintltrs to the minor, !daxleLloyd Xllbanke,
          and awardin ORE TF~OUSLWJEIBRT ?fUNDIiECFIFTY
          AXa X0/100 7$1,850.00)DSUXl of reaovery to
          Carl A. Xilbanks, the rather.
               W. 0. Savage as next rrlendon June 13,
          1946, the same date as the jud@xent,rlled his
          appliaation,mmlng the Court to Invest the
          #l,OOO.OO reaorery oi the minor in U. S. OOY-
          ernment bonds, payable to th@ order or said
          l&xl8 Lloyd Wilbanka, the minor plalntlfr.
               "On the aam,dete the Court atier a hear-
          ing on the appl.iaatlon    ior the investmentor
          8uah runde ordered that the $l,OOO.OO whioh had
          been pai4 into the nglrtry      otthe Court tar suoh
          miaor bo lnromted In U. S. @oorsrnment   bonds ln
          the name and payable to the order ofhfaxle Lloyd
          Wilbanks,

               '"mloh *pplloql3a;~          order to imwt             hUId8




                "Illrirr     0r'thO   eont8nt8         or   Artlols ZEtoo,
          Qertum*8AnnotattiBlril Stattrte8or Texa8 whloh
          plYHid  ror.the&%&d&l& Of rnnb8 dO~8it.d   ill
          the nglst~~or the 00~1% pendingthe mxteoms oi
          lltd~atlon,   i8    .thoardor of       tbs        Ooort aotin#Jun-
          Qer Section   4* AFtiole      1994 proper, and .ail.l
                                                              the
          Distrlat Clerk aot           uader 8-h order be then
          di8Ohargad from liab
                             9 lity for the 8arekeep5.qof
          8tMh rul&S?"
            Your problan 18 8olwd  by a pm or interpretation     of.
8Ub4iVi8iOR   4 Of Artlale 1994. The g;rfidJ E0 6W3.8 With tbs 8Ub-
je& of 8Ult8 by AleXt friend DE b.h~t     Of EhOLOfl, 1WlatiO8,  idiot&%,
OF &WWSOnSIlOl2 UWigO8 lQMtl8,.diOh8FO M l.s@ ~USlrditUl.       Subdi-
ti8fOn8 1 end f2are aupmvmdenl bJ Rule 44 Of oar Baotlee a5U
Proaodare In Civil Aetlon8~ but *Pate8 S 80 6 or the As%1016 are
not ,deemed to be repealed,but am oomaideredbeyond the soope or
the rule+aking    powerIn (see comment en Rule 44)
         Honorable klton C. Arnold - page 5


                   SubdIvIsiona3 and 4 deal with the aontml of fund8
         or property recoveradby the next itrlend,and are as fOiiOW8t
                      “3.  In 8uah OaaW When a jUd.pmnt IS reaovere~
              Tar money or other personal property the value of
              whloh doas not exoeed five hundred dollars,,the
     .        aourt. may by an order entered OX reoord, authorize suoh
              next rrIen& or other person to take oharge of euah
              money or other property for the use and benefit of
              the plaintiffwheh he has executed a proper bocd in
              a 8um at least double the value of thz property, pay-
              abl.et:,the aouhty judge, oondltloned that he will
              pay said money with lawful interest thereon or de-
              liver eald propertyand its inoraase to the person
              entitled    to moeive~the mum when ordered by'the
              OOU~"~to do 80, ahd that he will use suoh money OT
              property for the benaflt of the owner under the dl-
              reotfon of the oaurt.




I                 ,Part 8 deals 8peaIfIoallywith a noovery which doe8 hat
         exoecd $500.00 In value. RIOthat Seotlon Is aut of .theoon~~
         tion.
                     Part i deal8 IB geucral with any judgment In favor of
         a sex% friend of such,a&nor, or other Inooapetent,    an,4lxprr88l.y
         provider for a ju4gmeat or the oourt authexlelag   the invO8tUUt
         .0r the rw8    aaarulng un4er sash judgment. ThIe 3eotIan ow0r8
         the 0188 stated by you,'nnd Is aontrolling.
'c                  Article 2290 oitad by ymx ha8 no cpplioatlonto yo&
     \   8ituation, for It deala with money, eta., "paid or Qapo8lted in
         aourt tiring .theprogress of any cause to abide result of e;ly
         legal prooeeding.R   That Ibl'xotthe @a68 before US.
                  PatiUo  '1.AllI8on, 51 5.S. (2) 1041, cited by you, I8
         In pal&, and supports the oonaluslon we have here ennounoed.
                   So that.,speoitioally,your queetlon Is answered to the
         effeot thet the jutfigment
                                  of the ZIstrIot Oourt authoriz,Ing
                                                                   the in-
IiCinorable
         Alton   c. Arnold   - page 4


vest&t of tho~mlnor*s’fuw&    in U. 5. Oovernmentbonds& pay-
able to the order or the m&nor, la ralla, a& the Dfstrlot    .
clerk roulilbe autholzed,and even bound by ita tams, and
ha and his bondfmen would be pmteotd thereunderfMma any
and tillllablliiq for bari~ obeyed aad exeouted the-jPgment.
                                           Very truly.your8




                                        gppmrsdr Qpitionoonzlllttee
                                                 ‘:
                                                  :_
                                                   : ‘,
                                                        ,_